DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the arguments in the Appeal Brief filed on May 24, 2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2015063077) in view of McNestry et al. (US 7,150,572, hereafter McNestry)
 With respect to claim 1, Kobayashi teaches a tape drive comprising: first and second spool supports on which spools of tape may be mounted, an optical sensing system comprising a radiation emitter and a radiation detector, said radiation emitter and radiation detector having a fixed positional relationship in use with respect to said two tape spool supports; a controller operative to: energise the radiation emitter to emit radiation; and determine a diameter data indicative of a diameter of a spool mounted on one of the first and second spool supports based on a radiation signal generated by the detector, the radiation path being defined by the spool. (Abstract and Figures)
Kobayashi does not explicitly teach wherein the controller is further operative to determine the diameter data when the tape spool is at a plurality of angular positions so as to obtain diameter data for each of the angular positions and to determine an average value of the diameter data for each of the angular positions or the radiation signal being indicative of a direct radiation path between the emitter and the detector.
McNestry teaches a tape drive comprising: first and second spool supports (mandrels 8, 12) on which spools of tape may be mounted a sensing system for sensing a diameter of a spool mounted on one of the first and second spool supports, and a controller operative to determine the diameter data when the tape spool is at a plurality of angular positions so as to obtain diameter data for each of the angular positions and to determine an average value (col. 20, line 18) of the diameter data for each of the angular positions, wherein the radiation signal is indicative of a direct radiation path between the emitter (28, 29) and the detector (37). (col. 6, lines 15-44, col. 18, line 48 – col. 19, line 14, col. 20, lines 11-24, Fig. 17) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the invention of Kobayashi to measure the data at a plurality of angular positions, using a direct radiation path, as taught by McNestry, in order to accurately determine the circumference of each spool for more precise control of the printing process.
	With respect to claim 2, Kobayashi, as modified by McNestry, teaches the controller is further operative to determine the diameter data based on predetermined positional data relating to the optical sensing system. (Kobayashi, Abstract and Figures)
	With respect to claim 3, Kobayashi, as modified by McNestry, teaches the controller is further operative to determine the diameter data based on predetermined positional data relating to one of the first or second spool supports. (Kobayashi, Abstract and Figures)
	With respect to claim 15, Kobayashi, as modified by McNestry, teaches the controller is further operative to determine an eccentricity of the tape spool using the diameter data for each of the angular positions. (McNestry, col. 6, lines 15-44, col. 20, lines 11-24)
	With respect to claim 16, Kobayashi, as modified by McNestry, teaches a method of using a tape drive as in claim 1 to determine a diameter data item indicative of a diameter of a tape spool. (Kobayashi, Abstract and Figures)
	With respect to claim 17, Kobayashi, as modified by McNestry, teaches a thermal transfer printer comprising: a tape drive according to claim 1 arranged to transfer ink carrying tape between said first and second spools; and a printhead arranged to transfer ink from said ink carrying tape to a substrate. (Kobayashi, Abstract and Figures)
With respect to claim 18, Kobayashi, as modified by McNestry, teaches the direct radiation path between the emitter and the detector is defined by a direct line of sight between the emitter and the detector.
With respect to claim 19, Kobayashi, as modified by McNestry, teaches wherein the direct radiation path between the emitter and the detector excludes intermediary surfaces that reflect the radiation signal.
	With respect to claim 20, Kobayashi, as modified by McNestry, teaches the controller is further operative to control, based on the determined average value of the diameter data, advancement of the tape. (McNestry, col. 6, lines 15-44, col. 20, lines 11-24)

Claims 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of McNestry, as in the above rejection, and further in view of Larsson. (WO 2005/106388)
	With respect to claim 4, Kobayashi, as modified by McNestry, teaches all that is claimed, as in the above rejection, except wherein the optical sensing system further comprises a plurality of radiation emitters, and wherein the controller is further operative to: energise the plurality of radiation emitters to each emit radiation; determine a diameter data indicative of a diameter of a spool mounted on one of the first and second spool supports based on a plurality of radiation signals generated by the detector, the plurality of radiation signals being indicative of two or more direct radiation paths between the emitters and the detector, the radiation paths being defined by the spool.
	Larsson teaches a measuring system including an optical sensing system further comprising a plurality of radiation emitters, and wherein the controller is further operative to: energise the plurality of radiation emitters to each emit radiation; determine a diameter data indicative of a diameter of a spool mounted on one of the first and second spool supports based on a plurality of radiation signals generated by the detector, the plurality of radiation signals being indicative of two or more direct radiation paths between the emitters and the detector, the radiation paths being defined by the spool. (Abstract and Figures)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Kobayashi to include an optical detector having a plurality of radiation signals, as taught by Larsson, in order to accurately sense the detection results.
	With respect to claim 5, Kobayashi, as modified by McNestry and Larsson, teaches the controller is further operative to: determine a feature of the plurality of radiation signals; and determine, for each one of the plurality of radiation signals, diameter data indicative of the diameter of the spool based on the respective feature of the plurality of radiation signals.
	With respect to claim 6, Kobayashi, as modified by McNestry and Larsson, teaches wherein the feature is positional data relating to the plurality of radiation signal.
With respect to claim 7, Kobayashi, as modified by McNestry and Larsson, teaches wherein the positional data comprises data relating to a boundary, the boundary separating a first region of the detector from a second region of the detector, where the first region corresponds to a region which receives a first level of radiation from an emitter and the second region corresponds to a region which receives a second level of radiation from the emitter.
With respect to claim 8, Kobayashi, as modified by McNestry and Larsson, teaches the controller is further operative to determine an average value of the diameter data, the average value being based on each of the diameter data generated using each one of the plurality of radiation signals. (McNestry, col. 6, lines 15-44, col. 20, lines 11-24)
	With respect to claims 9-10, although Kobayashi, as modified by McNestry and Larsson does not explicitly teach wherein the controller is further operative to apply a weighting factor to each of the diameter data generated using each one of the plurality of radiation signals, wherein the weighting factor applied to each of the diameter data is dependent on the feature of the respective radiation signal, it is well-known to include a weighting factor for analysis and therefore it would have been obvious to one having ordinary skill in the art to modify the control of Kobayashi to include such a weighting factor in order to account for discrepancies in the radiation signals.
With respect to claim 11, Kobayashi, as modified by McNestry and Larsson, teaches wherein the controller is further operative to: energise one or more of the plurality of the radiation emitters such that each one of the one or more of the plurality of the radiation emitters emits radiation a plurality of times; and use the plurality of radiation signals generated by the detector for a given emitter to determine the feature of the radiation signal.
With respect to claim 12, Kobayashi, as modified by McNestry and Larsson, teaches the controller is further operative to: subtract a background noise signal from each of the plurality of radiation signals generated by the detector for a given emitter to obtain a plurality of filtered signals for the given emitter, and determine the feature of the radiation signal using the plurality of filtered radiation signals for the given emitter.
With respect to claim 13, Kobayashi, as modified by McNestry and Larsson, teaches wherein the controller is further operative to: determine a plurality of background noise signals, each one of the background noise signals being determined prior to, or after, detection of each one of the plurality of radiation signals for the given emitter; and subtract each respective one of the background noise signals from each respective one of the plurality of radiation signal for the given emitter.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of McNestry, as in the above rejection, and further in view of Fox. (US 5,820,280)
With respect to claim 14, Kobayashi, as modified by McNestry, teaches all that is claimed, as in the above rejection, except for explicitly teaching a motor with a motor shaft on which the spools of tape are mounted and an encoder associated with the motor shaft, wherein the encoder is configured to provide an output indicative of each of the plurality of angular positions. 
However, it is well known to monitor the angular position of a motor shaft carrying a spool using an encoder. For example, Fox teaches a tape drive comprising: first and second spool supports (42, 56) on which spools of tape may be mounted and a motor with a motor shaft on which the spools of tape are mounted and an encoder associated with the motor shaft, wherein the encoder is configured to provide an output indicative of each of the plurality of angular positions. (col. 3, lines 16-32, col. 5, line 61 – col. 6, line 21)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of Kobayashi to include the use of an encoder for monitoring angular positions, as taught by Fox, in order to readily monitor the positions using a well-known system.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Larsson and Eiyama. (US 2013/0286306)
With respect to claim 21, Kobayashi teaches a tape drive comprising: first and second spool supports on which spools of tape may be mounted, an optical sensing system comprising a radiation emitter and a radiation detector, said radiation emitter and radiation detector having a fixed positional relationship in use with respect to said two tape spool supports; a controller operative to: energise the radiation emitter to emit radiation; and determine a diameter data indicative of a diameter of a spool mounted on one of the first and second spool supports based on a radiation signal generated by the detector, the radiation signal being indicative of a direct radiation path between the emitter and the detector, the radiation path being defined by the spool. (Abstract and Figures)
Kobayashi does not explicitly teach the optical sensing system comprising a plurality of radiation emitters, and a controller operative to: energize two or more of the radiation emitters in turn to emit a first radiation and a second radiation; determine a first feature of a first radiation signal generated by the detector, the first radiation signal associated with the first radiation; determine a second feature of a second radiation signal generated by the detector, the second radiation signal associated with the second radiation; compare the first feature with the second feature; and determine, based on the comparison, the presence of dirt on the detector.
Larsson teaches a measuring system including an optical sensing system further comprising a plurality of radiation emitters, and wherein the controller is further operative to: energise the plurality of radiation emitters to each emit radiation; determine a diameter data indicative of a diameter of a spool mounted on one of the first and second spool supports based on a plurality of radiation signals generated by the detector, the plurality of radiation signals being indicative of two or more direct radiation paths between the emitters and the detector, the radiation paths being defined by the spool. (Abstract and Figures)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kobayashi to include an optical detector having a plurality of radiation signals, as taught by Larsson, in order to accurately sense the detection results.
	Eiyama teaches a system for evaluating radiation signals comprising comparing two signals to determine the presence of dirt on the sensor. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kobayashi to evaluate the signals to determine the presence of dirt in the system, as taught by Eiyama, in order to ensure the accuracy of the detection results.

Response to Arguments
Applicant’s arguments filed May 24, 2022 have been fully considered.
In response to applicant’s argument with the rejection of claim 1 over Kobayashi in view of McNestry, a new rejection has been issued to clarify the rejection over the prior art. Although the examiner retains reservations regarding applicant’s more narrow definition of the term “direct”, the rejection has been modified to incorporate applicant’s definition of the term. As can be seen in the above rejection, the secondary reference to McNestry clearly teaches a direct radiation path as claimed and therefore the combination of the two references teaches all of the elements of the claimed invention.
In response to applicant’s argument with respect to the rejection of claims 4 and 18, that it would not have been obvious to modify the structure of Kobayashi based on the teachings of Larsson because Kobayashi explicitly requires the use of mirrors, this argument is not persuasive. Kobayashi, as modified by McNestry, does not require the use of mirrors. Also, Larsson is relied upon for the teaching of a control method for a plurality of radiation emitters. The presence or absence of mirrors does not preclude the teachings of Larsson and the modification to remove the mirrors is well within the skill of one having ordinary skill in the art.
Applicant’s arguments with respect to claims 18, 19 and 21 are considered to be moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853   

/STEPHEN D MEIER/            Supervisory Patent Examiner, Art Unit 2853